DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,721,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 51-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,330,856. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 51-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,219,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 51-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,253,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51, 54, 56, 57, 71, 72, 83, 85, 86, and 88-90 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne (US 8,225,800).
Regarding claims 51 and 71, Byrne discloses an artificial lash extension system comprising a plurality of lash extensions, each of the plurality of lash extensions comprising a plurality of clusters of artificial hairs, each of the plurality of clusters comprising multiple artificial hairs, wherein two or more artificial hairs of a first cluster of the plurality of clusters cross two or more artificial hairs of a second cluster of the plurality of clusters (see Figure 6; col. 30, lines 50-60); and a base (62) wherein the plurality of clusters are connected to the base at a region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster (see Figure 6). Byrne also discloses the method of manufacture comprising for each of the lash extensions by depositing a plurality of clusters of artificial hairs, each of the plurality of clusters comprising multiple artificial hairs, wherein two or more artificial hairs of a first cluster of the plurality of clusters cross two or more artificial hairs of a second cluster of the plurality of clusters (col. 30, lines 50-60); and performing a securing process to connect the plurality of clusters to a base, wherein the plurality of clusters are connected to the base at a region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster (see Figure 6).
Regarding claims 54 and 83, the multiple artificial hairs comprise a synthetic material (col. 7, lines 15-20).
Regarding claims 56 and 85, the multiple artificial hairs comprise a natural material (col. 7, lines 15-20). 
Regarding claims 57 and 86, the multiple artificial hairs comprise one of silk, human hair, or animal hair (col. 7, lines 15-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52, 53, 55, 58-61, 67-70, 78-82, 84, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 8,225,800) in view of Dinh (US 2017/0049173).
Regarding claims 52, 72, and 81, Byrne discloses each artificial hair of the plurality of clusters comprises a proximal end and a distal end, however, Byrne does not disclose the region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster is located between the proximal ends and the distal ends of the two or more artificial hairs of both the first cluster and the second cluster. Dinh teaches having artificial eyelashes with clusters of hair wherein the hairs are attached to each other at a region located between the proximal ends and the distal ends (paragraph 22). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the artificial hair of the plurality of clusters of Byrne be attached between eh proximal ends and the distal ends as taught by Dinh to allow for free ends at the distal and proximal end to look more natural.
Regarding claims 53 and 82, Dinh further discloses the proximal ends of each artificial hair of the plurality of clusters are unconnected to the base (paragraph 22).
Regarding claims 55 and 84, Byrne and Dinh do not disclose the multiple artificial hairs comprise at least one of polybutylene terephthalate (PBT) or polyester. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the synthetic material be PBT, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	
Regarding claims 58 and 87, Byrne and Dinh do not disclose the base has a thickness between about 0.05 millimeters and about 0.15 millimeters. It would have been obvious to one having ordinary skill in the art before the effective fling date have the base be made with a thickness between 0.05 mm to 0.15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 59 and 88, Byrne further discloses the plurality of lash extensions is designed to attach to natural lashes (Figure 37).
Regarding claims 60 and 89, Byrne discloses the plurality of lash extension is designed to attach in an arrangement adjacent to one another at the natural lashes (see Figure 37).
Regarding claims 61 and 90, the plurality of lash extensions are designed to attach to an underside of the natural lashes it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 67 and 78, Byrne discloses the plurality of clusters are connected to the base by at least an application of an adhesive (col. 5, lines 55-65).
Regarding claims 68 and 79, Dihn discloses the plurality of clusters are connected to the base by at least an application of a string (paragraph 22).
Regarding claims 69 and 80, Byrne disclose the plurality of clusters are connected to the base by at least an application of one or more fibers (see Figure 6).
Regarding claim 70, Byrne discloses the first cluster is directly adjacent to the second cluster (see Figure 6).


Claim(s) 62-66 and 73-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of Choe (US 4,299,242).
Regarding claims 62 and 73, Byrne disclose the claimed invention except for the plurality of clusters are connected to the base by at least an application of heat. Choe teaches an artificial eyelash that is attached to a base by the application of heat (see Figures 1-4, col. 3, lines 20-25). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the clusters of Byrne be fused together with the application of heat as taught by Choe to allow the strands of eyelash material to fuse together. 
Regarding claims 63 and 74, Choe further teaches the application of heat facilitates at least a partial melting of one or more of the plurality of clusters (col. 3, lines 20-25).
Regarding claims 64 and 76, Choe discloses the application of heat comprises heat sealing (col. 4, lines 1-25).
Regarding claims 65 and 75, Choe discloses the application of heat comprises heat fusing (col. 4, lines 1-25).
Regarding claims 66 and 77, Choe discloses the application of heat facilitates at least a partial melting of at least some of the artificial hairs at the region where the two or more artificial hairs of the first cluster cross the two or more artificial hairs of the second cluster (col. 3, lines 20-25).

Response to Arguments
Applicant’s arguments filed 11/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
12/2/2022